Proceeding pursuant to section 298 of the Executive Law to review an order of the New York State Human Rights Appeal Board, dated October 4, 1979, which affirmed a determination of the New York State Division of Human Rights, dated December 28, 1978, which dismissed petitioner’s complaint on the ground that there was no probable cause to believe that the Yonkers Racing Corporation and certain of its officers had engaged in an unlawful discriminatory practice. Order confirmed and proceeding dismissed, without costs or disbursements. We cannot conclude, on this record, that the determination of the State Division, which was affirmed by the appeal board, of no probable cause was arbitrary and capricious on the ground that the underlying investigation of petitioner’s complaint by the division was inadequate, one sided and abbreviated (see Matter of Gregory v New York State Human Rights Appeal Bd., 64 AD2d 775; see, also, Nanuet School Dist. vNew York State Human Rights Appeal Bd., 67 AD2d 724). Given the nature of petitioner’s complaint, the information uncovered through the division’s written inquiry and petitioner’s failure to rebut said information after the opportunity to do so had been accorded him, the nature and extent of the division’s investigation was adequate (see Matter of Taber v New York State Human Rights Appeal Bd., 64 AD2d 990). We have reviewed petitioner’s remaining contentions and find them to be without merit. Damiani, J. P., Mangano, Gibbons and Niehoff, JJ., concur.